DETAILED ACTION
Application 16/484029, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/5/21.  

Claim Interpretation
The term “nonporous” as recited in the claims is interpreted in light of applicant’s specification.
The instant specification teaches: 
[0049] The shell is generally nonporous. The carbonization of the carbon precursors leads inevitably to the nonporous shell.
[0050] The pores of the shell are preferably <10 nm, particularly preferably ≤ 5 nm and most preferably ≤ 2 nm (method of determination: pore size distribution by the BJH method (gas adsorption) in accordance with DIN 66134). 
[0051] The shell preferably has a porosity of ≤ 2% and particularly preferably ≤ 1% (method for determining the total porosity: 1 minus [ratio of apparent density (determined by means of xylene pycnometry in accordance with DIN 51901) and skeletal density (determined by means of He pycnometry in accordance with DIN 66137-2)]).
while applicant’s claim 8 states that:
8. The core-shell composite particle of claim 1, wherein any pores present in the shell are < 10 nm, determined from the pore size distribution by the BJH method by means of gas adsorption in accordance with DIN 66134.

Applicant’s remarks filed on 10/5/21 further add that a nonporous shell within the scope of the instant invention should be non-porous to the extent that it is substantially impermeable to liquids.  This addendum is accepted by the Office.
Accordingly, “nonporous” of claim 1 is not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, a structure which does not contain pores larger than 10 nm in diameter, such that the structure is substantially impermeable to liquid, is interpreted to be “nonporous” in the context of the claimed invention.   


Response to Arguments
Applicant’s arguments filed on 10/5/21 have been fully considered, but are only persuasive in part.  Applicant presents the following argument which has been found persuasive.  
Particle size in the range claimed by applicant, 1.5 to 15 microns, are too large to enter the pores of the Hwang core, meaning that the matrix of Hwang cannot accommodate the silicon particles of the claimed invention.  Applicant points to Hwang paragraph [0019] which suggests that prior art nanoparticles having a diameter of 650 to 680 nm do not disperse well into the inside of the carbon core.  In response, the Office finds the argument that the disclosure of primary reference Hwang discourages or precludes the use of silicon particles having average diameter over 680 nm, such as the 1.5 to 15 micron diameter WITHDRAWN.

Applicant presents the following arguments which has been found persuasive.  
Liu is deficient for not expressly teaching silicon particles of 1.5 to 15 micron diameter.  The Office relies on Kim to cure this deficiency; however, Kim is not analogous art because Kim is not directed to lithium ion battery electrodes containing composite particles of carbon and silicon.  The technology utilized and the problem to be solved by Kim are different from that of Liu; therefore, Kim is a non-analogous reference which is not in the same field of endeavor as Liu or the present invention.  In response, as described in MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”.  In this case, Kim is from the same field of endeavor [the battery art or more narrowly the rechargeable lithium ion battery art] as the claimed invention, even if Kim addresses a different problem; therefore, Kim is indeed applicable analogous art.  

Kim employs particles of silicon oxide rather than elemental silicon; therefore, the teachings of particle size by Kim are not suitable for curing the deficiency of Liu.  In response, Kim teaches the use of 0.3 to 5 micron sized particles at paragraph [0049].  Kim paragraph [0049] does teach that the particles are specifically SiOx particles, but makes no indication that this size recommendation is only pertinent or relevant to SiOx particles.  To the contrary, when Kim does create a comparative example using Si particles, Kim selectes a diameter of 1 micron which lies in the middle of the range disclosed by Kim (see Table 1 Comparative Example 1 which utilizes 1 micron diameter silicon particles, which is the same diameter used for the majority of the SiOx Examples disclosed by Kim).  Thus, a skilled artisan would have understood silicon particles to have a desirable range of 0.3 to 5 microns based on the disclosure of Kim, even if Kim teaches SiOx particles as being more preferred than elemental Si particles [in terms of capacity retention as evidenced in Kim Table 1].  Counsel has argued that the difference in materials between SiOx and Si would negate the suggestion to use 0.3 to 5 micron particles of Kim, but has not presented the argument in tandem with any supporting evidence and the arguments is not found persuasive.

The Office has not cited any reference which would equate silicon particle size with silicon oxide particle size.  In response, Kim Table 1 does equate silicon particle size with silicon oxide particles size, by testing 1 micron embodiments of each.  The silicon particles were found to produce lower 

The combination of Liu with Kim would yield an embodiment of silicon oxide partiles in graphite matrix.  In response, as described in the art rejections in detail, Kim is merely relied on to suggest suitable particle size for the silicon particles.  Other aspects of Kim, i.e. a graphite core particle, are not relied on by the Office in the rejection of claim 1 over a combination of Liu, Kim and Yushin.

 Liu requires silicon particles to be exposed to electrolyte; whereas Kim uses pitch to provide a nonporous coating over graphite particles.  Applicant thus finds no motivation to combine Kim with Liu.  In response, this argument is not found persuasive because the Office sets for the rationale for combination of Liu and Kim in the art rejections in detail.  Applicant’s argument drawn to the nonporous coating of Kim do not appear to be particularly relevant to the teaching of particle size by Kim which is relied on in the art rejections.

Due to differences in inventive concept between Liu and Kim, the teachings of Kim regarding particle size are not combinable with the invention of Liu.  It is impermissible for the Office to pick and choose limitations such as numerical range without also adding all salient features of a reference.  In response, it is permissible and proper for the Office to utilize elements of the 

Kim teaches away from the use of silicon particle at least because Kim Table 1 teaches that the example which utilizes 1 micron silicon particles produces far lower capacity retention than Kim’s inventive embodiments which utilize SiO particles in a range of 0.3 to 5 microns.  In response, Kim does not teach away from the use of silicon particles, particularly in the context of the Liu invention.  Firstly, Liu teaches a silicon carbon composite negative electrode material utilizing elemental silicon as the silicon of the composite, and further teaches that the material provides desirable cycle stability (paragraph [0053]).  Any teaching of Kim that SiOx provides superior capacity cycle stability must be considered in combination with this teaching.  However, the teaching of Kim that SiOx provides a more capacity stable material than elemental silicon (as in Kim Table 1) does not take into account the particular teachings of the primary 

Yusin has been cited for the preparation of core-shell composite particles having a non-porous shell in order to cure a deficiency of Liu with respect to the presence of the shell.  However, Liu teaches that it is necessary for his silicon particles to allow liquid electrolyte ingress to form local electrolyte reservoirs; while to the contrary, the shell of Yushin is liquid impermeable.  Therefore, Liu and Yushin are not properly combinable. In response, although Liu does teach 
Thus, even though Liu facilitates the lithium ion storage in particulate silicon using ion transport through liquid electrolyte, the Liu-Yushin combined embodiment offers an alternative, or even improved transport mechanism which achieves the same function of facilitating lithium ion storage using silicon. The goal of Liu is to provide an anode material for a lithium ion battery. The proposed modification of Liu in view of Yushin does not prevent achievement of that goal, and may even improve performance of the anode material. Thus, the modification does not destroy the functionality of Liu.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983) and Yushin (US 2014/0057179).
Regarding claims 16, 24 and 31, Liu teaches a core-shell composite particle (Figure 4), comprising: 
a core of a porous, carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing elemental silicon particles (items 3, paragraph [0040]; see also paragraph [0050-0051]) and pores (items 2, paragraph [0040]).

Claim 16 further requires that the core contains less than or equal to 1 % of the conductive additives selected from the Markush group listed in claim 16.  The suggested range includes 0% of the Markush species; therefore the claimed limitation can be met by the listed species being absent from the core.  
Of graphite and the other active materials included in the Markush group of claim 16, none are expressly taught as a required constituent of the core of Liu.  Accordingly, these materials may obviously be omitted because they are neither taught as required 

Liu further teaches the average particle diameter of the silicon particles is 30 nm to 1 μm (paragraph [0013]), but does not appear to teach wherein the silicon particles have an average size d50 of 1.5 to 15 microns determined by means of static light scattering. 
In the battery art, Kim teaches a negative electrode active material including silicon particles, wherein the silicon particles have average diameter of 0.3 to 5 microns, with this range being functional to suppress volume expansion and improve cycle-life (paragraph [0049]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the silicon particles of Liu to have an average size d50 0.3 to 5 microns because this range represents a known range for silicon particles used in the art at the time of invention to provide a material having desirably suppressed volume expansion and improved cycle-life characteristics as taught by Kim.  This range overlaps the claimed range of 1.5 to 15 microns; therefore, a prima facie case of obviousness exists as described in MPEP 2144.05.
As described in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments… A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same 
As to the requirement that the particle size is “determined by means of static light scattering”, this is a non-required process limitation within this product claim.  

Liu does not appear to teach an external nonporous shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm [as in claim 24] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure 


Regarding claim 17, the cited art remains as applied to claim 16.  Liu does not expressly teach the matrix carbon is based on carbon obtained by carbonization of the listed precursors.  However, this limitation describes an intermediate product, not the final product.  Moreover, the “obtained by” language renders the claim a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Liu is suggested by the “obtained by” language and the claim is unpatentable over the previously cited art.

Regarding claims 18, the cited art remains as applied to claim 16.  Liu teaches composite particles comprising silicon particles contained in the pores of a carbon based matrix (see Figure 4).  Claims 18 further include limitations drawn to the method of making the composite particles .  However, these limitations are the process limitations of a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Liu is suggested by the recited process steps and the claim is unpatentable over the previously cited art.


Regarding claims 19, 20 and 22, the cited art remains as applied to claim 16.  Liu further teaches wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is ≥ 1.0 and ≤ 3 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 50 nm to 22 microns, or more narrowly between 100 and 12 microns as in claim 20.  However, taking the volume of the pores as one to three times the volume of the silicon particles (30 nm to 1 micron diameter for silicon particles as in Liu paragraph [0013], see also [0080]; or 300 nm to 5 microns as in Kim paragraph [0049]) suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range and diameter ratio is found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 

Regarding claims 21, the cited art remains as applied to claim 16.  Liu further teaches the silicon particles having a “diameter” as described in paragraph [0031] which is a characteristic of a spherical or spheroidal body, teaches the silicon particles as providing a template for the formation of pores as described in paragraph [0051], and portrays the particles and pores as isolated and spherical as schematically illustrated in Figure 4.  Thus, Liu teaches or at least suggests as obvious the pores to be isolated spherical or ellipsoidal pores as required by claim 21.

Regarding claim 23, the cited art remains as applied to claim 16.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms 

Regarding claims 25-28, the cited art remains as applied to claim 16.  As described in the rejection of claim 1, taken in combination Liu and Yushin teach composite core-shell particles having a porous carbon/silicon core as taught by Liu, and further having a protective shell layer which is impermeable to electrolyte solvent as taught by Yushin.
Yushin only qualitatively describes the porous nature of the shell by describing the shell as permeable to ions but impermeable [liquid] solvent molecules (paragraphs [0066-0067]), but does not quantitatively characterize the impermeable shell and is thus silent as to the features of claims 25-27.
However, the quantified characteristics [porosity less than 2% as in claim 25, porosity less than 1% as in claim 26, liquid impermeability greater than 96% as in claim 27] are implicitly taught by, or at least obvious in view of, Yushin’s teaching that the shell is impermeable to solvent molecules since a structure configured to block passage of solvent molecules would be expected to have a porosity of less than 1% and a liquid impermeability of less than 96%.  
Actual measurement of these characteristics, found to be implicit or at least obvious in view of the structure described by Yushin, is not required of the prior art (“the inherent teaching of a prior art reference, a question of fact, arises both in the context of 
As to the finding of obviousness, it is further the position of the Office that the porosity and impermeability values of the claims are obvious in view of the disclosure of Yushin notwithstanding the lack of an express teaching of overlapping values.  MPEP 2144.05 I clarifies that a prima facie case of obviousness exists even when the range given by the prior art does not overlap the claimed range, but is close enough that a skilled artisan would have expected the same properties to be resultant.  In this case, since the low porosity and high impermeability values recited in the claims do not provide any significant consequence other than the electrolyte solvent impermeability which is also taught by Yushin, the claimed range is found to be obvious in view of the structure suggested Yushin.

Regarding claim 31, the cited art remains as applied to claim 16.  Liu further teaches the composite particles as described in the rejection of claim 16 as a part of an electrode (paragraph [0002, 0011, 0013]), wherein the electrode is an anode [negative electrode] of a lithium ion battery (paragraph [0002, 0021, 0051]).
Liu does not explicitly teach the battery further including each of a first electrode as a cathode, a second electrode as an anode, a membrane arranged between the two electrodes as a separator, and an electrolyte which contains lithium ions.
However, all of these components are conventional components of a lithium ion battery.  For example, Yushin teaches a lithium ion battery (Figure 25, paragraph [0123]) having a first electrode as a cathode (item 2503), a second electrode as an 
It would have been obvious to a person having ordinary skill in the art at the time of invention to include these conventional lithium ion battery components in order to construct a battery using the negative electrode material expressly taught by Liu.


Claims 17 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), Yushin (US 2014/0057179) and Gross (US 8962190).
Regarding claims 17, Liu does not expressly teach wherein the matrix is based on carbon which is obtained by carbonization of one or more carbon precursors selected from the group consisting of resorcinol-formaldehyde resin, phenol-formaldehyde resin, lignin and polyacrylonitrile.
In the battery art, Gross teaches forming a carbon matrix using resorcinol formaldehyde for the benefit of producing an electrically conductive porous foam [matrix] which desirably retains capacity while minimizing cracking (c1:55-65; c11:19-24).
It would have been obvious to a person having ordinary skill in the art at the time of invention to base the matrix on carbon obtained by carbonization of precursors listed in claim 2 for the benefit of achieving a sturdy carbon matrix which provides desirable capacity and structural stability for the electrode formed therefrom as taught by Gross.

Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), and Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claim 32, the cited art remains as applied to claim 31.  Claim 32 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider applicant’s published paragraph [0095], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are preferably operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Liu.

Regarding claims 34, Liu remains as applied to claim 32.  Liu does not appear to teach wherein the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5] for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at paragraphs[0042] and [0064], respectively and other values lower than 80% of 4200 at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 33, Liu remains as applied to claim 32.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723